Citation Nr: 1112782	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  10-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes, claimed as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1974, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Detroit, Michigan, Regional Office (RO), which denied service connection for diabetes.  The Veteran disagreed with such decision and subsequently perfected an appeal.   

In May 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  During the May 2010 Board hearing and after this appeal was certified to the Board, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes, which he maintains is related to herbicide exposure during his active duty service.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In addition to general service connection claims, in service connection claims involving herbicide agent exposure as a result of service in Vietnam, any of the eleven diseases listed in 38 C.F.R. § 3.309(e) may be presumed to have been incurred in-service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307.  "Service in Vietnam" includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 208), cert. denied, 129 S. Ct. 1002 (2009) (where the Court held that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to the presumption of herbicide exposure and service connection constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).     

The standard for demonstrating that the conditions of service involved duty or visitation inside the Republic of Vietnam has been described as the "foot-on-land" rule.  Haas, 525 F.3d at 1193.  Under VA's interpretation, a veteran must simply set foot on the landmass of the Republic of Vietnam to be entitled to the presumption of exposure to Agent Orange.  Id. at 1174.

In this case, the Veteran maintains that his diabetes disability is related to herbicide exposure during his active duty service.  Specifically, the Veteran claims that he was exposed to herbicides, to include Agent Orange, while performing loading and unloading unknown materials on and off planes in Thailand.  See January 2010 "Appeal to the Board of Veterans Appeals," VA Form 9; February 2010 "Statement of Accredited Representative in Appealed Case," VA Form 646.  In the alternative, during his May 2010 hearing, the Veteran claimed that he was exposed to herbicides when he set foot in Vietnam on a layover while flying from Thailand en route to Clark Air Base in the Philippines to return to the United States (Travis Air Force Base).  See March 2010 Board Hearing Transcript.

Review of the Veteran's service personnel file indicates that he served in Thailand from August 15, 1970, to November 7, 1970, with the 6th Ariel Port Squadron, 8th Detachment, at Don Muang Airport and Ubon Airfield in Thailand.  Initially, the Board notes that the RO did attempt to verify the contention of exposure to herbicides while the Veteran was stationed in Thailand.  The U.S. Army and Joint Service Records Research Center (JSRRC) indicated that available 6th Ariel Port Squadron historical records do not document spraying, testing, transporting, storage, or usage of herbicides at Ubon or Don Muang, Thailand, or that unit members were exposed to Agent Orange.  Further, it was noted that herbicides were sprayed in Thailand in 1964 in an isolated coastal area near Pranburi, Thailand and was not near any U.S. military installation.  See October 2009 Letter from JSRRC.  Review of the Department of Defense (DOD) listing of herbicide spray areas outside Vietnam did not include Ubon and/or Don Muang.  See October 2009 Letter from JSRRC; July 2007 Compensation and Pension (C&P) Agent Orange Exposure E-mail.  

However, it does not appear that the RO attempted to verify the Veteran's history of being exposed to herbicides when he set foot in Vietnam on a layover while flying from Thailand en route to Clark Air Base in the Philippines to return to the United States (Travis Air Force Base).  See March 2010 Board Hearing Transcript.  The Veteran submitted an August 1971 Flight Reservation Confirmation which indicated that he would travel from Clark Air Base to Travis Air Force Base; however, such record does not indicate whether the Veteran set foot in Vietnam on a layover in 1971.  The claims folder is negative for any other records regarding whether the Veteran set foot in Vietnam as a result of a layover in 1971.  As such, the Board finds that a remand is necessary so the AMC/RO can attempt to verify through the appropriate channels whether the Veteran set foot in Vietnam as a result of a layover in Vietnam while flying from Thailand en route to Clark Air Base in the Philippines to return to the United States (Travis Air Force Base).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should verify whether the Veteran's flight departing Thailand en route to Clark Air Base (Philippines) in September 1971 had a layover in Vietnam, to include obtaining any orders and travel documents from the appropriate channels, in order to determine whether the Veteran spent any time on foot in Vietnam.  All efforts to obtain such verification, including any relevant records, should be documented in claims folder.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results, and should be given an opportunity to obtain the records. 

2.  If it is confirmed that the Veteran served in Vietnam and herbicide exposure is presumed, he should be afforded a VA examination regarding the nature and etiology of any diabetes disability.  Specifically, the VA examiner should confirm any diabetes disabilities through any testing deemed necessary.  

The VA examiner should then render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current diabetes disability is related to the Veteran's service, to include any exposure to herbicides confirmed through service in Vietnam.  

The claims file should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with the examination and the report should state that such review has been accomplished.  A complete rationale should be provided for any opinion.    

3.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claim for diabetes.  If the service connection claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the 




(CONTINUED ON NEXT PAGE)


matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


